EXHIBIT 10.1

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 2, 2007, is entered into among Alexandria Real
Estate Equities, Inc., a Maryland corporation (“Parent”), Alexandria Real Estate
Equities, L.P., a Delaware limited partnership (“Operating Partnership”),
ARE-QRS Corp., a Maryland corporation (“QRS”), ARE Acquisitions, LLC, a Delaware
limited liability company (“ARE”), and the other borrowers set forth on the
signature pages hereto (collectively, together with Parent, Operating
Partnership, QRS and ARE, the “Borrowers”), certain lenders party to the
Existing Credit Agreement described below (the “Lenders”), the lenders providing
new commitments identified on the signature pages hereto in respect of the
Existing Credit Agreement (the “Increase Lenders”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”).  Terms used but not otherwise
defined herein shall have the meanings provided in the Existing Credit Agreement
described below.

W I T N E S S E T H

WHEREAS, the Borrowers, the Lenders party thereto, and the Administrative Agent
entered into that certain Second Amended and Restated Credit Agreement dated as
of October 31, 2006, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of December 1, 2006 (the
“Existing Credit Agreement”);

WHEREAS, the Borrowers have requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement as hereinafter set forth;

WHEREAS, the Borrowers have requested that certain Lenders and the Increase
Lenders provide new revolving commitments and/or term loans as permitted by
Section 2.15 of the Existing Credit Agreement in an amount not to exceed
$500,000,000; and

WHEREAS, the Required Lenders and the Increase Lenders have agreed to such
modifications and such new revolving commitments and/or term loans on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------


PART 1

DEFINITIONS

SUBPART 1.1                 Certain Definitions.  Unless otherwise defined
herein or the context otherwise requires, the following term used in this
Amendment, including its preamble and recitals, have the following meanings:

“Amendment No. 2 Effective Date” is defined in Subpart 3.1.

SUBPART 1.2                 Other Definitions.  Unless otherwise defined herein
or the context otherwise requires, terms used in this Amendment, including its
preamble and recitals, have the meanings provided in the Existing Credit
Agreement.

PART 2

AMENDMENT TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment No. 2 Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2.

SUBPART 2.1                 Amendments to Section 1.01.

(a)                                  The following new definitions are hereby
added to Section 1.01 of the Existing Credit Agreement in the appropriate
alphabetical order:

“Second Amendment Effective Date” shall mean May 2, 2007.

“Term A-1 Lenders” means Lenders with a Term A-1 Loan Commitment or holding Term
A-1 Loans.

“Term A-1 Loan” means a Term A-1 Loan of any type made to Borrowers by the Term
A-1 Lenders in accordance with their Applicable Percentage pursuant to
Section 2.01(c).

“Term A-1 Loan Amount” means, at any time, the aggregate principal amount of the
Term A-1 Loans outstanding, which on the Second Amendment Effective Date is
equal to $150,000,000.

“Term A-1 Loan Commitment” means, as to each Term A-1 Lender, its obligation to
make a Term A-1 Loan to the Borrowers pursuant Section 2.01(c), in an aggregate
principal amount on the Second Amendment Effective Date not to exceed the amount
set forth opposite such Term A-1 Lender’s name on Schedule 2.01A or the amount
set forth in the Assignment and Assumption pursuant to which such Term A-1
Lender becomes a party hereto, as applicable.

(b)                                 The following definitions are hereby amended
and restated in their entireties to read as follows:

“Aggregate Revolving Commitments” means all Revolving Commitments of the
Revolving Lenders.  As of the Second Amendment Effective Date, the Aggregate
Revolving Commitments are equal to $1,150,000,000.


--------------------------------------------------------------------------------


“Term Lenders” means the Term A Lenders, Term A-1 Lenders and any other Term
Lenders holding a Term Loan pursuant to Section 2.15.

“Term Loan” means a Term A Loan, a Term A-1 Loan or any other term loan made
pursuant to Section 2.15.

“Term Loan Amount” means, at any time, the Term A Loan Amount plus the Term A-1
Loan Amount plus the aggregate outstanding principal amount of all other Term
Loans.

SUBPART 2.2                 Amendment to Section 2.01.  A new clause (c) is
hereby added to Section 2.01 of the Existing Credit Agreement to read as
follows:

(c)                                  Term A-1 Loan.  Subject to the terms and
conditions set forth herein, each Term A-1 Lender severally agrees to fund the
portion of the Term A-1 Loan Amount represented by its Term A-1 Loan Commitment
to the Borrowers on the Second Amendment Effective Date in an aggregate amount
not to exceed such Term A-1 Lender’s Term A-1 Loan Commitment or the Term A-1
Loan Amount.  The Term A-1 Loan shall be made in one draw on the Second
Amendment Effective Date.  To the extent all or any portion of the Term A-1
Loans are repaid or prepaid, they may not be reborrowed.  On the Second
Amendment Effective Date, all Term A-1 Loans shall be Base Rate Loans unless the
Borrowers shall have delivered at least three Business Days prior to the Second
Amendment Effective Date, a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent.  Thereafter, Term A-1 Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

SUBPART 2.3                 Amendment to Section 2.15(a).  Clause (iv) contained
in Section 2.15(a) of the Existing Credit Agreement is hereby amended and
restated to read as follows:

(iv) the Aggregate Revolving Commitments shall not be increased by an amount
after the Second Amendment Effective Date, in the aggregate, that is greater
than $500,000,000 less the aggregate amount of any additional term tranches
added after the Second Amendment Effective Date pursuant to clause (b) below,

SUBPART 2.4                 Amendment to Section 2.15(b).  Clause (iv) contained
in Section 2.15(b) of the Existing Credit Agreement is hereby amended and
restated to read as follows:

(iv)  the aggregate amount of such term tranches after the Second Amendment
Effective Date shall not exceed $500,000,000 less any increases in the Aggregate
Revolving Commitments after the Second Amendment Effective Date pursuant to
clause (a) above,

SUBPART 2.5                 Amendment to Schedules.  Schedule 2.01A of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as set forth in Exhibit A hereto.


--------------------------------------------------------------------------------


PART 3

CONDITIONS TO EFFECTIVENESS

SUBPART 3.1                 Amendment No. 2 Effective Date.  This Amendment
shall be and become effective as of the date hereof (the “Amendment No. 2
Effective Date”) when all of the conditions set forth in this Part 3 shall have
been satisfied, and thereafter this Amendment shall be known, and may be
referred to, as the “Amendment”.

SUBPART 3.2                 Execution of Counterparts of Amendment.  The
Administrative Agent shall have received counterparts of this Amendment, which
collectively shall have been duly executed on behalf of each of the Borrowers,
the Required Lenders, the Increase Lenders and the Administrative Agent.

SUBPART 3.3                 Officer’s Certificate.  The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrowers stating that (i) no Default or Event of Default exists before or after
giving effect to this Amendment on the Second Amendment Effective Date and (ii)
the representations and warranties contained in Article V of the Existing Credit
Agreement and the other Loan Documents are true and correct in all material
respects, on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, they are true and correct in all material respects as of such earlier
date, except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Existing Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Existing Credit
Agreement.

SUBPART 3.4                 Prepayments.   If any Revolving Loans are
outstanding on the date hereof, the Borrowers shall have prepaid (provided that
any such prepayment shall be subject to Section 3.05 of the Existing Credit
Agreement) one or more existing Revolving Loans (or in the case of the addition
of any new Lender, prepay and reborrow the outstanding Revolving Loans) in an
amount necessary such that after giving effect to the increase in the Aggregate
Revolving Commitments, each Lender will hold its Applicable Percentage (based on
its Revolving Commitment of the revised Aggregate Revolving Commitments) of
outstanding Revolving Loans.

SUBPART 3.5                 Execution of Lender Joinder Agreements.  The
Administrative Agent shall have received counterparts of Lender Joinder
Agreements from any Increase Lender who is not currently a Lender, which
collectively shall have been duly executed by the Parent on behalf of each of
the Borrowers, the applicable Increase Lender and the Administrative Agent.

SUBPART 3.6                 Fees and Expenses.  The Administrative Agent shall
have received all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment (including without limitation the reasonable fees and expenses
of Moore & Van Allen PLLC, special counsel to the Administrative Agent to the
extent the Borrowers have received an invoice prior to the Amendment No. 2
Effective Date).


--------------------------------------------------------------------------------


PART 4

MISCELLANEOUS

SUBPART 4.1                Representations and Warranties.  The Borrowers hereby
represent and warrant to the Administrative Agent and the Lenders that, after
giving effect to this Amendment, (a) no Default or Event of Default exists under
the Existing Credit Agreement and (b) the representations and warranties set
forth in Article V of the Existing Credit Agreement are true and correct in all
material respects on and as of the date hereof, subject to the limitations set
forth therein, as if made on and as of such date (except to the extent such
representations and warranties expressly relate to another date in which case
such representations and warranties shall be true and correct in all material
respects as of such date).

SUBPART 4.2                Ratification of Credit Documents.

(a)                                  The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Existing Credit Agreement as
amended and modified by this Amendment.  Except as herein specifically agreed,
the Existing Credit Agreement, as amended by this Amendment, is hereby ratified
and confirmed and, together with the other Loan Documents, shall remain in full
force and effect according to its terms.

(b)                                 The Borrowers acknowledge and consent to the
modifications set forth herein and agree that this Amendment does not impair,
reduce or limit any of its respective obligations under the Loan Documents and
that, after the date hereof, this Amendment shall constitute a Loan Document.

SUBPART 4.3                Authority/Enforceability.

(a)                                  The Borrowers represent and warrant to the
Administrative Agent as follows:

(i)                                     They have taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

(ii)                                  This Amendment has been duly executed and
delivered by the Borrowers and constitute the Borrowers’ legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(iii)                               The execution and delivery of this Amendment
does not (A) violate, contravene or conflict with any provision of their
Organizational Documents or (B) materially violate, contravene or conflict with
any Law applicable to them.

SUBPART 4.4                Cross-References.  References in this Amendment to
any Part or Subpart are, unless otherwise specified, to such Part or Subpart of
this Amendment.

SUBPART 4.5                Counterparts/Telecopy.  This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of executed counterparts of this Amendment by


--------------------------------------------------------------------------------


telecopy or other electronic means shall be effective as an original and shall
constitute a representation that an original shall be delivered.

SUBPART 4.6                 Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SUBPART 4.7                 Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Credit Agreement as of the date first above written.

BORROWERS:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P., a

 

Delaware limited partnership

 

 

 

By:

ARE-QRS Corp., a Maryland corporation, general

 

 

partner

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARE-QRS CORP., a Maryland corporation

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARE ACQUISITIONS, LLC, a Delaware limited

 

liability company

 

 

 

By:

ARE-QRS Corp., a Maryland corporation,

 

 

managing member

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

ARE-1201/1208 EASTLAKE AVENUE, LLC

 

 

ARE-1208 EASTLAKE AVENUE, LLC

 

 

ARE-HARBOR BAY NO. 4, LLC

 

 

ARE-EASTLAKE AVENUE NO. 3, LLC

 

 

ARE-MA REGION NO. 23, LLC

 

 

ARE-MA REGION NO. 26, LLC

 

 

ARE-MA REGION NO. 28, LLC

 

 

ARE-MA REGION NO. 30, LLC

 

 

ARE-SAN FRANCISCO NO. 26, LLC

 

 

ARE-SEATTLE NO. 10, LLC

 

 

ARE-SEATTLE NO. 12, LLC

 

 

ARE-SEATTLE NO. 16, LLC

 

 

LMC STORAGE, LLC

 

 

ARE-MA REGION NO. 13, LLC

 

 

ARE-MA REGION NO. 14, LLC

 

 

ARE-MA REGION NO. 19, LLC

 

 

ARE-MA REGION NO. 20, LLC

 

 

ARE-MA REGION NO. 21, LLC

 

 

ARE-MARYLAND NO. 23, LLC

 

 

ARE-MD NO. 1, LLC

 

 

ARE-PA REGION NO. 6, LLC

 

 

ARE-SAN FRANCISCO NO. 15, LLC

 

 

ARE-MA REGION NO. 25, LLC

 

 

ARE-MA REGION NO. 33, LLC

 

 

JC TWINS, LLC

 

 

ARE-SEATTLE NO. 20, LLC

 

 

ARE-SAN FRANCISCO NO. 25, LLC

 

 

ARE-MA REGION NO. 35, LLC

 

 

ARE-EAST RIVER SCIENCE PARK, LLC

 

 

ARE-SAN FRANCISCO NO. 29, LLC

 

 

ARE-SEATTLE NO. 15, LLC

 

 

ARE-MA REGION NO. 32, LLC

 

 

SAR ENTERPRISES, LLC

 

 

JSW INDUSTRIES, LLC

 

 

123 AUCTION, LLC

 

 

ARE-SAN FRANCISCO NO. 33, LLC

 

 

ARE-MA REGION NO. 34, LLC

 

 

ARE-SEATTLE NO. 19, LLC

 

 

ARE-NC REGION NO. 7, LLC, each a Delaware

 

 

limited liability company

 

 

 

 

 

By:  Alexandria Real Estate Equities, L.P., a Delaware

 

 

limited partnership, their sole member

 

 

 

 

 

 

By:  ARE-QRS Corp., a Maryland

 

 

 

corporation, general partner

 

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

 

Name:

Dean A. Shigenaga

 

 

 

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

ARE-10505 ROSELLE STREET, LLC

 

ARE-108 ALEXANDER ROAD, LLC

 

ARE-150/154 TECHNOLOGY PARKWAY, LLC

 

ARE-170 WILLIAMS DRIVE, LLC

 

ARE-19 FIRSTFIELD ROAD, LLC

 

ARE-2425/2400/2450 GARCIA BAYSHORE, LLC

 

ARE-2625/2627/2631 HANOVER, LLC

 

ARE-279 PRINCETON ROAD, LLC

 

ARE-3005 FIRST AVENUE, LLC

 

ARE-3770 TANSY STREET, LLC

 

ARE-480 ARSENAL STREET, LLC

 

ARE-5 TRIANGLE DRIVE, LLC

 

ARE-500 ARSENAL STREET, LLC

 

ARE-6146 NANCY RIDGE, LLC

 

ARE-7030 KIT CREEK, LLC

 

ARE-770/784/790 MEMORIAL DRIVE, LLC

 

ARE-819/863 MITTEN ROAD, LLC

 

ARE-EAST JAMIE COURT, LLC

 

ARE-NEXUS CENTRE II, LLC

 

ARE-129/153/161 HILL STREET, LLC

 

ARE-14 FIRSTFIELD ROAD, LLC

 

ARE-700/730 SOUTH RAYMOND, LLC

 

ARE-100/800/801 CAPITOLA, LLC, each a Delaware

 

limited liability company

 

 

 

By:  Alexandria Real Estate Equities, L.P., a Delaware

 

limited partnership, their managing member

 

 

 

 

By:  ARE-QRS Corp., a Maryland

 

 

corporation, general partner

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer


--------------------------------------------------------------------------------


 

ARE-MARYLAND NO. 25, LLC

 

ARE-MARYLAND NO. 26, LLC

 

ARE-MARYLAND NO. 27, LLC

 

ARE-MARYLAND NO. 31, LLC

 

ARE-MARYLAND NO. 32, LLC

 

ARE-5 RESEARCH PLACE, LLC, each a

 

Maryland limited liability company

 

 

 

By:

Alexandria Real Estate Equities, L.P., a Delaware limited partnership, their
sole member

 

 

 

 

 

By:

ARE-QRS Corp., a Maryland corporation,

 

 

 

general partner

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARE-10933 NORTH TORREY PINES, LLC

 

ARE-11099 NORTH TORREY PINES, LLC, each a

 

Delaware limited liability company

 

 

 

By:

Alexandria Real Estate Equities, Inc., a Maryland

 

 

corporation, their managing member

 

 

 

 

By: 

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

ARE-381 PLANTATION STREET, LLC

 

ARE-60 WESTVIEW, LLC

 

ARE-ONE INNOVATION DRIVE, LLC, each a

 

Delaware limited liability company

 

 

 

By:

AREE-Holdings, L.P., a Delaware limited

 

 

partnership, their managing member

 

 

 

 

 

By:

ARE-GP Holdings QRS Corp., a

 

 

 

Delaware corporation, general partner

 

 

 

 

 

 

By: 

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------


ARE-PA REGION NO. 3, L.P.

 

ARE-PA REGION NO. 4, L.P.

 

ARE-702 ELECTRONIC DRIVE, L.P., each a Delaware

 

limited partnership

 

 

 

By:

AREE-Holdings, L.P., a Delaware limited

 

 

partnership, their general partner

 

 

 

 

 

By:

ARE-GP Holdings QRS Corp., a Delaware

 

 

 

corporation, general partner

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

 

Name:

Dean A. Shigenaga

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

ARE-VIRGINIA NO. 2, LLC, a Delaware limited

 

liability company

 

 

 

 

 

 

By:

ARE-Virginia No. 2 Member, LLC, a Delaware

 

 

limited liability company, manager

 

 

 

 

By:

Alexandria Real Estate Equities, Inc., a Maryland

 

 

corporation, sole member

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

 

Name:

Dean A. Shigenaga

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ARE-MARYLAND NO. 7 CORP.

 

ARE-MARYLAND NO. 8 CORP., each a Maryland

 

corporation

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

 

Name:

Dean A. Shigenaga

 

 

 

Title:

Chief Financial Officer


--------------------------------------------------------------------------------


 

ARE-MARYLAND NO. 30, LLC, a Maryland limited

 

liability company

 

 

 

By:

ARE-Maryland No. 29, LLC, a Delaware limited

 

 

liability company, sole member

 

 

 

 

By:

Alexandria Real Estate Equities, L.P., a Delaware

 

 

limited partnership, sole member

 

 

 

 

 

By:

ARE-QRS Corp., a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

ARE-SAN FRANCISCO NO. 21, L.P., a California

 

limited partnership

 

 

 

By:

ARE-San Francisco No. 21 GP, LLC, a Delaware

 

 

limited liability company, general partner

 

 

 

 

By:

Alexandria Real Estate Equities, L.P., a Delaware

 

 

limited partnership, sole member

 

 

 

 

 

By:

ARE-QRS Corp., a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer


--------------------------------------------------------------------------------


 

JBC ENDEAVORS, LLC, a Delaware limited liability

 

company

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 

 

 

 

 

ORANGE COAST, LLC, a Delaware limited liability

 

company

 

 

 

 

 

 

By:

/s/ Dean A. Shigenaga

 

 

 

Name:

Dean A. Shigenaga

 

 

Title:

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Kathleen M. Carry

 

 

 

Name:

Kathleen M. Carry

 

 

Title:

Vice President

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer, and Swing Line Lender

 

 

 

 

 

By:

/s/ James P. Johnson

 

 

 

Name:

James P. Johnson

 

 

Title:

Senior Vice President

 

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Ricardo James

 

 

 

Name:

Ricardo James

 

 

Title:

Director

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Jed Richardson

 

 

 

Name:

Jed Richardson

 

 

Title:

Director

 

 

 

SCOTIABANC INC.

 

 

 

 

 

By:

/s/ William E. Zarrett

 

 

 

Name:

William E. Zarrett

 

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ David B. Julie

 

 

 

Name:

David B. Julie

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

/s/ Irja R. Osa

 

 

 

Name:

Irja R. Osa

 

 

Title:

Associate Director

 

 

 

 

 

HSH NORDBANK AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Jack V. Confusione

 

 

 

Name:

Jack V. Confusione

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. O’Brien

 

 

 

Name:

Jeffrey J. O’Brien

 

 

Title:

Vice President

 

 

 

 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Joseph T. Martinez Jr.

 

 

 

Name:

Joseph T. Martinez Jr.

 

 

Title:

Director

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Gregory T. Horstman

 

 

 

Name:

Gregory T. Horstman

 

 

Title:

Senior Vice President

 

 

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Paul T. Ragusin

 

 

 

Name:

Paul T. Ragusin

 

 

Title:

Director

 

 

 

 

 

By:

/s/ John A. Wain

 

 

 

Name:

John A. Wain

 

 

Title:

Managing Director


--------------------------------------------------------------------------------


 

EUROHYPO AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ John Lippman

 

 

 

Name:

John Lippman

 

 

Title:

Director

 

 

 

 

 

By:

/s/ John Hayes

 

 

 

Name:

John Hayes

 

 

Title:

Vice President

 

 

 

UNION BANK OF CALIFORNIA

 

 

 

 

 

By:

/s/ Angela D. Smailey

 

 

 

Name:

Angela D. Smailey

 

 

Title:

Vice President

 

 

 

BANK OF THE WEST

 

 

 

 

 

By:

/s/ Chuck Weerasooriya

 

 

 

Name:

Chuck Weerasooriya

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Janet Manista

 

 

 

Name:

Janet Manista

 

 

Title:

Vice President

 

 

 

 

 

FIRST HORIZON BANK,

 

a division of First Tennessee Bank, NA

 

 

 

 

 

By:

/s/ Kenneth W. Rub

 

 

 

Name:

Kenneth W. Rub

 

 

Title:

Vice President

 

 

 

 

 

MEGA INTERNATIONAL COMMERCIAL

 

BANK CO., LTD. NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Tsang-Pei Hsu

 

 

 

Name:

Tsang-Pei Hsu

 

 

Title:

VP & Deputy General Manager

 

 

 

 

 

ERSTE BANK DER OESTERREICHISCHEN

 

SPARKASSEN AG

 

 

 

 

 

By:

/s/ Gregory Aptman

 

 

 

Name:

Gregory Aptman

 

 

Title:

Associate Director


--------------------------------------------------------------------------------


 

By:

/s/ Bryan Lynch

 

 

 

Name:

Bryan Lynch

 

 

Title:

Managing Director

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ T. Gregory Donohue

 

 

 

Name:

T. Gregory Donohue

 

 

Title:

Senior Vice President

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ Brett E. Thompson

 

 

 

Name:

Brett E. Thompson

 

 

Title:

Vice President

 

 

 

PEOPLE’S BANK

 

 

 

 

 

By:

/s/ Anne Kuchinski

 

 

 

Name:

Anne Kuchinski

 

 

Title:

Vice President

 

 

 

PB (USA) REALTY CORPORATION

 

 

 

 

 

By:

/s/ Ann Wilhelm

 

 

 

Name:

Ann Wilhelm

 

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Peter Hannigan

 

 

 

Name:

Peter Hannigan

 

 

Title:

Vice President

 

 

 

PACIFIC WESTERN BANK, A CALIFORNIA STATE-

 

CHARTERED BANK

 

 

 

 

 

By:

/s/ Hala El-Oraby

 

 

 

Name:

Hala El-Oraby

 

 

Title:

Vice President


--------------------------------------------------------------------------------


 

MIDFIRST BANK, A FEDERALLY

 

CHARTERED SAVINGS ASSOCIATION

 

 

 

 

 

By:

/s/ Darrin D. Rigler

 

 

 

Name:

Darrin D. Rigler

 

 

Title:

Vice President

 

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

/s/ Louis Adler

 

 

 

Name:

Louis Adler

 

 

Title:

Director

 

 

 

 

 

LAND BANK OF TAIWAN

 

 

 

 

 

By:

/s/ Chien-Ching Li

 

 

 

Name:

Chien-Ching Li

 

 

Title:

AVP & Deputy General Manager

 

 

 

 

 

HUA NAN COMMERCIAL BANK, LTD. LOS ANGELES

 

BRANCH

 

 

 

 

 

By:

/s/ Oliver C.H. Hsu

 

 

 

Name:

Oliver C.H. Hsu

 

 

Title:

VP & General Manager

 

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Johanna Duke Paley

 

 

 

Name:

Johanna Duke Paley

 

 

Title:

Senior Vice President

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ James Graycheck

 

 

 

Name:

James Graycheck

 

 

Title:

Vice President


--------------------------------------------------------------------------------


 

CHEVY CHASE BANK, F.S.B.

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

 

 

Name:

Frederick H. Denecke

 

 

Title:

Vice President

 

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

 

 

By:

/s/ Virginia Neale

 

 

 

Name:

Virginia Neale

 

 

Title:

Vice President

 

 

 

THE BANK OF TOKYO – MITSUBISHI UFJ,

 

LTD.

 

 

 

 

 

By:

/s/ Yoichi Orikasa

 

 

 

Name:

Yoichi Orikasa

 

 

Title:

Vice President & Manager

 

 

 

UNITED OVERSEAS BANK LIMITED, LOS ANGELES

 

AGENCY

 

 

 

 

 

By:

/s/ Hoong Chen

 

 

 

Name:

Hoong Chen

 

 

Title:

SVP & GM

 

 

 

EMIGRANT REALTY FINANCE LLC

 

 

 

 

 

By:

/s/ Thomas G. Devine

 

 

 

Name:

Thomas G. Devine

 

 

Title:

Managing Director & Vice President

 

 

 

 

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY

 

 

 

 

 

By:

/s/ Bruce Ju

 

 

 

Name:

Bruce Ju

 

 

Title:

SVP & General Manager


--------------------------------------------------------------------------------


 

BANK OF EAST ASIA, LTD., NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Stanley H. Kung

 

 

 

Name:

Stanley H. Kung

 

 

Title:

SVP & Chief Lending Officer

 

 

 

By:

/s/ Danny Leung

 

 

 

Name:

Danny Leung

 

 

Title:

SVP & Controller

 


--------------------------------------------------------------------------------